DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4  is/are rejected under 35 U.S.C. 103 as being unpatentable over Shuto et al. (US-2015376730-A1), hereinafter Shuto.
	Regarding Claim 1, Shuto teaches a steel including the elements shown in Table 1. 
It is noted that the claim element of “for pressure vessels” is interpreted as an intended use which does not affect the claimed structure.
Table 1
Element
Claim
Shuto
Citation
Relationship
C
0.05-0.17
0.01-0.2
[0103]
Encompassing
Si
0.5-1
0.001-2.5
[0105]
Encompassing
Mn
0.3-0.8
4 or less
[0107]
Encompassing
Cr
1-1.5
0.01-2
[0123]
Encompassing
Mo
0.3-1
0.01-1
[0123]
Overlapping

0.003-0.3
0.01-2
[0123]
Overlapping
Cu
0.003-0.3
0.01-2
[0123]
Overlapping
Al
0.005-0.06
0.001-1.5
[0115]
Encompassing
P
0.015 or less
0.03 or less
[0111]
Overlapping
S
0.02 or less
0.01 or less
[0113]
Within
2 or more of:




Nb
0.002-0.025
0.01-0.25
[0109]
Overlapping
V
0.002-0.03
0.01-0.3
[0122]
Overlapping


In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).
Shuto further teaches the steel being 90-100 volume percent tempered martensite and lower bainite ([0080]) which overlaps the claimed steel consists of a mixture structure of tempered martensite and bainite as a microstructure, and an area fraction of tempered martensite is 20% or higher.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).

Regarding Claim 2, Shuto teaches the claim elements as discussed above. As discussed above, Shuto teaches the steel being 90-100 volume percent tempered martensite and lower bainite ([0080]) which overlaps the claimed steel comprises 20 to 50% of tempered martensite phase in an area fraction.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).

Shuto further teaches the production of the steel including heating to 1200-1300˚C ([0139]) which overlaps the specification’s reheating at 1000-1250˚C.
Shuto further teaches the production of the steel including hot rolling at a reduction ratio of 10% or less ([0153]) which overlaps the specification’s hot rolling at 5-30% reduction.
Shuto further teaches the production of the steel including cooling to room temperature at less than 50˚C/s ([0148]-[0149]) which encompasses the claimed cooling to room temperature at 2-30˚C/s.
Shuto further teaches properties which rely upon the processing according to the specification, such as tensile strength as discussed below.
Since Shuto teaches properties overlapping those preferred by the instant specification as well as properties which rely upon the processing according to the specification, a person having ordinary skill in the art would expect the steel according to Shuto to be within the claimed steel comprises 20 to 50% of tempered martensite phase in an area fraction.

Regarding Claim 3, Shuto teaches the claim elements as discussed above. Shuto does not explicitly disclose the claimed fine MX-based carbide of 80 nm or less in a crystal grain of the microstructure, where M is Al, Nb, V, Cr, and Mo, and X is N and C which is interpreted as requiring the presence of both carbides and nitrides of each of Al, Nb, V, Cr, and Mo which are 80 nm or less.
Since Shuto teaches overlapping composition, microstructure, and processing as discussed above, a person having ordinary skill in the art would expect the claimed fine MX-based carbide of 80 nm or less in a crystal grain of the microstructure, where M is Al, Nb, V, Cr, and Mo, and X is N and C to flow naturally from the steel according to Shuto.


Regarding Claim 4, Shuto teaches the claim elements as discussed above. Shuto further teaches the steel having a tensile strength of 980 MPa or more ([0138]) which is within the claimed steel has 550 MPa or higher of tensile strength. 
A person having ordinary skill in the art would further expect the claimed tensile strength of 550 MPa or more after a post-weld heat treatment to flow naturally from the steel according to Shuto since Shuto teaches the composition, microstructure, and processing according to the invention as discussed above.
Shuto further teaches the steel having excellent low-temperature toughness, having a fracture transition temperature of -40˚C or less ([0158]) meaning that the fracture toughness would not decrease due to a transition to brittle failure until -40˚C or lower. 
Since Shuto teaches a fracture transition temperature of -40˚C or less as well as overlapping composition, microstructure, and processing as discussed above, a person having ordinary skill in the art would expect the claimed 100J or higher of a charpy impact energy value at -30˚C to flow naturally from the steel according to Shuto.


Claims 1-4  is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (JP-2015218360-A), hereinafter Nakamura, in view of Shuto et al. (US-2015376730-A1), hereinafter Shuto.
Regarding Claim 1, Nakamura teaches a steel including the elements shown in Table 2. 
It is noted that the claim element of “for pressure vessels” is interpreted as an intended use which does not affect the claimed structure.
Table 2
Element
Claim
Nakamura
Citation
Relationship
C
0.05-0.17
0.06-0.15
[0016]
Within
Si
0.5-1
0.01-0.5
[0017]
Overlapping
Mn
0.3-0.8
0.6-1.3
[0018]
Overlapping
Cr
1-1.5
0.3-1.5
[0019]
Overlapping
Mo
0.3-1
0.3-1
[0027]
The same
Ni
0.003-0.3
1.5 or less
[0026]
Encompassing
Cu
0.003-0.3
0.1-0.5
[0025]
Overlapping
Al
0.005-0.06
0.01-0.06
[0023]
Within
P
0.015 or less
0.01 or less
[0031]
Within
S
0.02 or less
0.015 or less
[0031]
Within
2 or more of:




Nb
0.002-0.025
0.005-0.05
[0020]
Overlapping
V
0.002-0.03
0.01-0.06
[0028]
Overlapping


In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).
Nakamura further teaches the steel bainite and martensite of greater than 90% ([0035]) which overlaps the claimed steel consists of a mixture structure of tempered martensite and bainite as a microstructure, and an area fraction of tempered martensite is 20% or higher.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).

It would be obvious to a person having ordinary skill in the art to apply the martensite being tempered martensite according to Shuto to the steel according to Nakamura in order to beneficially not deteriorate the low-temperature toughness as discussed above.

Regarding Claim 2, Nakamura as modified by Shuto teaches the claim elements as discussed above. As discussed above, Nakamura as modified by Shuto teaches the steel being 90-100 volume percent tempered martensite and lower bainite ([0080]) which overlaps the claimed steel comprises 20 to 50% of tempered martensite phase in an area fraction.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).
Examiner notes that according to [0062]-[0078] of the instant specification, the preferred processing to produce the claimed microstructure includes reheating at 1000-1250˚C, hot rolling at 5-30% reduction, heat treating at 850-950˚C for 1.3xt + 10 to 30 minutes where t is the thickness of the steel sheet in mm units, and cooling to room temperature at 2-30 ˚C/s.
Nakamura further teaches the production of the steel including heating to 1000-1350˚C ([0047]) which overlaps the specification’s reheating at 1000-1250˚C.
Nakamura further teaches the production of the steel including hot rolling at a reduction ratio of 10% or more ([0049]) which overlaps the specification’s hot rolling at 5-30% reduction.

Nakamura further teaches the production of the steel including cooling to room temperature at 1-20˚C/s ([0055]) which overlaps the claimed cooling to room temperature at 2-30˚C/s.
Nakamura further teaches properties which rely upon the processing according to the specification, such as tensile strength as discussed below.
Since Nakamura as modified by Shuto teaches properties overlapping those preferred by the instant specification as well as properties which rely upon the processing according to the specification, a person having ordinary skill in the art would expect the steel according to Nakamura as modified by Shuto to be within the claimed steel comprises 20 to 50% of tempered martensite phase in an area fraction.

Regarding Claim 3, Nakamura as modified by Shuto teaches the claim elements as discussed above. Nakamura does not explicitly disclose the claimed fine MX-based carbide of 80 nm or less in a crystal grain of the microstructure, where M is Al, Nb, V, Cr, and Mo, and X is N and C which is interpreted as requiring the presence of both carbides and nitrides of each of Al, Nb, V, Cr, and Mo which are 80 nm or less.
Since Nakamura as modified by Shuto teaches overlapping composition, microstructure, and processing as discussed above, a person having ordinary skill in the art would expect the claimed fine MX-based carbide of 80 nm or less in a crystal grain of the microstructure, where M is Al, Nb, V, Cr, and Mo, and X is N and C to flow naturally from the steel according to Nakamura as modified by Shuto.


A person having ordinary skill in the art would further expect the claimed tensile strength of 550 MPa or more after a post-weld heat treatment to flow naturally from the steel according to Nakamura as modified by Shuto since Nakamura as modified by Shuto teaches the composition, microstructure, and processing according to the invention as discussed above.
Nakamura further teaches the steel having excellent toughness ([0064]), and having a fracture transition temperature of -20˚C or less ([0041]) meaning that the fracture toughness would not decrease due to a transition to brittle failure until -20˚C or lower. 
Shuto further teaches the steel having excellent low-temperature toughness, having a fracture transition temperature of -40˚C or less ([0004], [0158]) meaning that the fracture toughness would not decrease due to a transition to brittle failure until -40˚C or lower. 
It would be obvious to a person having ordinary skill in the art to further lower the fracture transition temperature according to Nakamura to the value of -40˚C or less as taught by Shuto in order to beneficially improve the low-temperature toughness as taught by Shuto as discussed above.
Since Nakamura as modified by Shuto teaches a fracture transition temperature of -40˚C or less as well as overlapping composition, microstructure, and processing as discussed above, a person having ordinary skill in the art would expect the claimed 100J or higher of a charpy impact energy value at -30˚C to flow naturally from the steel according to Shuto.



Response to Arguments
Applicant’s arguments, see P. 4 Par. 4-6, filed 07/12/2021, with respect to the rejection of claims 1-4 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The  rejection of claims 1-4 under 35 U.S.C. 112(b) has been withdrawn. 
Applicant’s arguments and corresponding terminal disclaimer, see P. 8 Par. 7 - P. 9 Par. 1, filed 07/12/2021, were sufficient to overcome the .  The rejection of claims 1-4 over nonstatutory double patenting has been withdrawn. 
The requested rejoinder of withdrawn claims 5-7 is denied, no claim is currently allowable, MPEP 821.04 states “In order to be eligible for rejoinder, a claim to a nonelected invention must depend from or otherwise require all the limitations of an allowable claim”.
Applicant’s arguments, see P. 4 Par. 7 - P. 8 Par. 6, filed 07/12/2021, with respect to the rejection(s) of claim(s) the rejection of claims 1-4 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Shuto.

Terminal Disclaimer
The terminal disclaimer filed on 07/12/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10829830 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB J GUSEWELLE whose telephone number is (571)272-1065.  The examiner can normally be reached on M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JACOB J GUSEWELLE/Examiner, Art Unit 1734                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736